t c memo united_states tax_court philip d long a k a phil long petitioner v commissioner of internal revenue respondent docket no filed date philip d long pro_se kimberly a daigle for respondent memorandum findings_of_fact and opinion morrison judge the respondent issued a notice_of_deficiency determining a dollar_figure deficiency in the petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for the tax_year unless otherwise indicated all section references are to the internal_revenue_code as in effect for the tax_year and all rule references are to the tax_court rules_of_practice and procedure the respondent is referred to as the irs the petitioner is referred to as long the only issues remaining to be resolved are is long entitled to a deduction for dollar_figure in legal fees in addition to the dollar_figure in legal fees determined to be deductible in the notice_of_deficiency at trial long waived the issue of the deductibility of the dollar_figure in legal fees he is therefore not entitled to that deduction of the dollar_figure million that long received from louis p ferris jr is dollar_figure excludable from long’s income on the theory that this amount was the share of earnings attributable to long’s alleged joint_venture partner steelervest inc we find there was no joint_venture long must therefore include the dollar_figure in his income is the character of the dollar_figure million received by long capital or ordinary we hold that the income is ordinary is long entitled to cost_of_goods_sold of dollar_figure as claimed on his return or dollar_figure as determined in the notice_of_deficiency we hold that the allowable_amount is dollar_figure is long liable for the accuracy-related_penalty pursuant to sec_6662 we hold that he is liable findings_of_fact the parties stipulated some facts those facts are so found long resided in fort lauderdale florida at the time the petition was filed long was married to susan long until their divorce in date long was involved in various entities that conducted real_estate development projects in florida the development projects often spanned several years long owned and operated las olas tower co inc hereinafter lot lot was incorporated in as a delaware corporation long never filed any corporate_income_tax returns for lot and treated the entity as a sole_proprietorship reporting its income and deductions on his schedule c profit or loss from business long created lot to design and build a luxury high-rise condominium building called the las olas tower the las olas tower was to be built on land to be purchased from las olas riverside hotel hereinafter lor neither long nor the irs urges that lot be treated as other than a sole_proprietorship for federal_income_tax purposes the land was on las olas boulevard in fort lauderdale florida in lot began negotiations to purchase the land from lor in lot borrowed dollar_figure from steelervest inc a corporation owned by henry j langsenkamp iii hereinafter langsenkamp in addition to agreeing to repay the principal on the loan lot granted steelervest an option to acquire of an entity to which lot promised to transfer ownership of the building to be constructed on las olas boulevard the loan agreement provided that if the option was exercised by steelervest any distributions steelervest received from the entity would reduce the loan principal lot owed steelervest never exercised the option at some point steelervest made other loans to lot beyond the initial dollar_figure by the balances of all of steelervest’s loans to long amounted to dollar_figure from through long owned alhambra partners inc hereinafter alhambra alhambra was formed to construct a luxury condominium building on birch road in fort lauderdale florida to facilitate the project alhambra entered into a joint_venture called alhambra joint_venture with steelervest the parties stipulated the existence of the alhambra joint_venture the second issue for decision relates to long’s assertion that there was a different joint_venture with respect to the las olas tower which would allow him to exclude part of the dollar_figure million received from ferris alhambra joint_venture was responsible for constructing the birch road condominium building and selling the condominium units to customers from to alhambra joint_venture suffered significant losses steelervest lent dollar_figure to alhambra joint_venture the loan was guaranteed by long and susan long in steelervest entered into an agreement that restructured its legal and financial arrangements with the longs and their related entities ie lot alhambra and alhambra joint_venture the agreement had four components steelervest forgave the dollar_figure in loans it had made to lot steelervest released the longs from their personal guaranties of the dollar_figure loan steelervest made to alhambra joint_venture alhambra which was owned entirely by long transferred its interest in alhambra joint_venture to steelervest thus leaving steelervest as the sole owner of alhambra joint_venture long agreed to pay steelervest either a dollar_figure in the event he sold his interest in lot or b of lot’s net profits from the it is unclear from the record whether the agreement terminated steelervest’s option under the agreement to acquire of the entity to be formed by lot development of the property on las olas boulevard if he did not sell his interest by the end of the units in the condominium building alhambra joint_venture developed on birch road were sold on date lot and lor signed a contract known as the riverside agreement obligating lor to sell the property on las olas boulevard to lot for dollar_figure the closing date of the contract was date the contract required lot to use the property for no other purpose than as a multiunit residential building with at least big_number square feet of residential units and a height of at least feet when the contract was executed long intended that lot would construct a condominium building and sell the condominium units even before the date closing date of the riverside agreement the condominium building to be constructed on las olas boulevard became long’s full-time project long hired architects to prepare the plans for the building he sought to obtain a zoning permit from the city he printed lot had the option of accelerating the closing date to a date not earlier than date provided it gave lor nine months’ written notice of the new closing date promotional materials about the building operating out of his business office long negotiated contracts with purchasers of condominium units he obtained deposits for of the units in the building before the closing date of the riverside agreement the president of lor died his heirs did not wish to go through with the riverside agreement they terminated it in date in date lot sued lor in the 17th judicial circuit_court for broward county florida to enforce its rights under the riverside agreement the suit against lor included claims for specific performance of the riverside agreement damages incident to a decree of specific performance declaratory relief and tortious interference with contract by the time of the lawsuit long had decided that instead of constructing the condominium building lot would sell the land ready for construction to a purchaser langsenkamp filed a motion to intervene in the suit in order to be kept apprised of its status on date the 17th judicial circuit_court for broward county florida found in favor of lot on all claims except tortious interference the state court ordered specific performance and required lor to close the contract within days in addition it ordered lor to pay monetary damages to lot the amount of which was to be determined later the order explained that the purpose of the monetary damages was to compensate lot for the delay between the original closing date date and the earliest date that lor would be compelled to fulfill its obligations under the riverside agreement days from date lor dissatisfied with the outcome of the suit appealed the decision during the appeal louis p ferris jr hereinafter ferris offered to purchase lot’s position in the lawsuit against lor meanwhile in date long and steelervest renegotiated the fourth component of their agreement long agreed that lot would pay steelervest of the proceeds of the first dollar_figure million up to a maximum of dollar_figure of any moneys received by lot as a result of lot’s lawsuit against lor or the development of the condominium building on las olas boulevard in a separate agreement steelervest lent susan long dollar_figure the loan was secured_by a mortgage on real_property owned by long and susan long the dollar_figure loan agreement is not in the record from the testimony it appears to us that steelervest and long agreed that long’s repayment of the dollar_figure loan would reduce the amount long owed under the date agreement thus if long were to repay the dollar_figure loan the maximum amount he would owe under the date agreement would be dollar_figure not dollar_figure on date lot assigned its position in its lawsuit against lor and all rights arising under the riverside agreement to ferris for a purchase_price of dollar_figure million in this agreement hereinafter the ferris-lot assignment agreement ferris and lot acknowledge that dollar_figure of the purchase_price ie dollar_figure of the dollar_figure million is allocated towards reimbursement of attorneys’ fees incurred by seller ie by lot earlier the same day the longs who were then in divorce proceedings entered into an agreement to resolve their respective claims to each other’s assets this agreement hereinafter the marital settlement agreement was contingent on the execution of the ferris-lot assignment agreement pursuant to the marital settlement agreement susan long released any interest in lot that she had acquired because of her marriage to long in exchange long agreed to pay susan long dollar_figure million from the dollar_figure million payment from ferris long also agreed to make an additional dollar_figure in payments to various third parties including dollar_figure to steelervest the parties to the ferris-lot assignment agreement were lot and ferris although long signed in both his individual capacity and as president of lot long agreed to pay certain creditors and have them release susan long from any claims at the time that lot sold its lawsuit to ferris long was the sole owner of lot after the sale ferris dropped the appeal and the 17th judicial circuit_court of broward county florida entered an order vacating its earlier judgment and dismissing the lawsuit with prejudice as agreed in the ferris-lot assignment agreement ferris paid long dollar_figure million for lot’s position in the lawsuit and its rights in the riverside contract as required by the marital settlement agreement long paid susan long dollar_figure million and various third parties dollar_figure these payments included an dollar_figure payment to steelervest in consideration of the dollar_figure payment steelervest executed an agreement releasing the longs and lot from any claims including any claims based on the date agreement and the dollar_figure loan long filed a form_1040 u s individual_income_tax_return for he attached a schedule c to report the income and expenses of lot the schedule c stated that long’s trade_or_business was real_estate developer on the schedule c long reported dollar_figure of the dollar_figure million payment as ordinary_income he did not report the remaining dollar_figure on the schedule c long reported cost_of_goods_sold of dollar_figure he did not claim a deduction for legal-and-professional-services expenses on his return he reported that his tax liability for the year was zero long discussed the ordinary character of the dollar_figure million payment with his accountant but no other aspects of the return the irs timely issued a notice_of_deficiency on date determining a deficiency in tax for of dollar_figure the notice made the following noncomputational adjustments to the amount long reported as income on his return item schedule c gross_receipts schedule c cost_of_goods_sold schedule c legal-and- professional- services deduction amount reported by long on his return amount of adjustment in notice_of_deficiency adjusted amount in notice_of_deficiency dollar_figure dollar_figure dollar_figure big_number -big_number big_number big_number big_number in his petition long made a blanket statement disputing the deficiency and penalty determined in the notice_of_deficiency in addition the petition contained the following specific allegations the dollar_figure million payment from ferris is excludable from long’s income to the extent of dollar_figure he paid to steelervest the irs erred in adjusting the cost_of_goods_sold to dollar_figure long is entitled to deduct dollar_figure in legal fees in addition to the dollar_figure determined to be allowable as a deduction in the notice_of_deficiency at trial long asserted that the character of any income from the dollar_figure million payment was capital not ordinary at trial long waived his claim that he is entitled to deduction of dollar_figure for legal fees opinion the taxpayer generally bears the burden of proving that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may be shifted to the irs however long has not established that he has met the long paid steelervest a total of dollar_figure which included the dollar_figure mortgage loan repayment for susan long long asserted that only dollar_figure of his payment to steelervest should be excluded from income at the end of trial the irs moved to amend its answer to assert that long earned dollar_figure in cancellation-of-indebtedness income we denied this motion in a separate order conditions for such a shift see sec_7491 and 135_tc_471 aff’d 668_f3d_888 7th cir consequently he still bears the burden_of_proof deductions for legal fees in his petition long sought a deduction for dollar_figure in legal fees in addition to the dollar_figure in legal fees determined to be allowable as a deduction in the notice_of_deficiency at trial long conceded the issue of the deductibility of the dollar_figure in legal fees by stating i’ve agreed to give up on the additional legal fees on brief long attempted to revive his claim that he was entitled to the dollar_figure deduction a concession made on the record by a taxpayer during trial is the equivalent of a stipulation 83_tc_381 a concession in open court is the equivalent of a stipulation aff’d 823_f2d_1310 9th cir a taxpayer is bound by his or her stipulations 108_tc_320 aff’d without published opinion 208_f3d_205 3d cir thus long’s concession is binding even if long had not conceded the issue his claim for a deduction for dollar_figure in legal fees would have failed for lack of proof taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the irs to determine the correct_tax liability sec_6001 112_tc_183 it is a general_rule established in 39_f2d_540 2d cir that if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to fully substantiate the precise amount of the deduction the court may estimate the amount of the deductible expense and allow a deduction to that extent in making such estimates the court may bear heavily against the taxpayer who caused the inexactitude id pincite for the court to estimate the amount of an expense there must be some basis on which an estimate may be made 245_f2d_559 5th cir 85_tc_731 because the irs has already determined that long is entitled to a deduction for dollar_figure in legal fees long’s assertion that he is entitled to an additional dollar_figure in legal fees is tantamount to a claim that he is entitled to a deduction of legal fees of dollar_figure the sum of dollar_figure and dollar_figure there is some evidence in the record that dollar_figure in legal expenses was incurred in relation to lot’s lawsuit against lor long also moved the admission of a letter from his law firm referring to dollar_figure in fees however the letter was not a business record and was excluded from evidence long testified about the dollar_figure but the testimony was too vague and inconsistent to establish a basis for estimating what he spent on legal fees see williams f 2d pincite vanicek v commissioner t c pincite we hold that no deduction for legal expenses is available to long beyond the dollar_figure determined in the notice_of_deficiency the excludability from income of dollar_figure of the dollar_figure million long received from steelervest in long agreed that lot would pay steelervest of the proceeds of the first dollar_figure million up to a maximum of dollar_figure of any moneys lot received as a result of lot’s lawsuit against lor or the development of the condominium building on las olas boulevard later in long received dollar_figure million from ferris and paid steelervest dollar_figure of the proceeds the dollar_figure loan to susan long was also repaid to steelervest long now claims that his date agreement with steelervest created a joint_venture and that the dollar_figure portion of the dollar_figure million was steelervest’s taxable share of the income of the joint_venture the irs contends that there was no joint_venture implicitly long argued that the dollar_figure million payment was income of the joint_venture and that dollar_figure million of the joint venture’s income was his taxable share his express contention was that dollar_figure of the dollar_figure million payment is steelervest’s income not his between long and steelervest in its view the entire dollar_figure million is the income of long a joint_venture has been defined as a ‘special combination of two or more persons where in some specific venture a profit is jointly sought without any actual partnership or corporate designation ’ and also as ‘an association of persons to carry out a single business_enterprise for profit ’ 27_tc_840 citing c j s joint adventures sec_1 and 14_tc_1406 and 22_bta_935 the existence of a joint_venture is a question of fact to be determined by reference to the same principles that govern the question of whether persons have formed a partnership for tax purposes 42_tc_1067 the required inquiry for determining the existence of a partnership for federal_income_tax purposes is whether the parties really and truly intended to join together for the purpose of carrying on business and sharing in the profits or losses or both 327_us_280 the parties’ intentions are a matter of fact to be determined from testimony disclosed by their ‘agreement considered as a whole and by their conduct in execution of its provisions ’ id quoting 113_us_51 the court in luna v commissioner t c pincite8 distilling the principles established in tower and 337_us_733 held that the following factors are relevant in evaluating whether parties intend to create a partnership for federal_income_tax purposes the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent ie the irs or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise no single factor is conclusive of the existence of a partnership 352_f2d_995 2d cir aff’g 43_tc_252 62_tc_720 examining each luna factor we determine that long and steelervest did not engage in a joint_venture regarding lot the date agreement provided only that steelervest would receive a share of long’s profits from lot neither this agreement nor any prior agreements purported to create a joint_venture steelervest did contribute money besides its profit share steelervest had no right to control lot’s assets or to receive money from lot steelervest’s interest in lot’s profits was capped at dollar_figure and it had no liability for lot’s losses neither long’s ownership of lot nor lot’s operations were conducted in steelervest’s name long and steelervest did not file partnership returns or otherwise represent to the irs or others that there was a joint_venture no evidence shows that separate books of account of any joint_venture were maintained long possessed all control_over his ownership_interest in lot and over lot’s operations there was no control by steelervest on the basis of these factors we find that steelervest was not in a joint_venture with long regarding long’s investment in lot or in lot’s operations thus long must include the entire dollar_figure million payment in his income see sec_61 capital-versus-ordinary character of the dollar_figure million payment pursuant to the ferris-lot assignment agreement lot sold its position in its lawsuit against lor and all rights arising under the riverside agreement to ferris in exchange it received dollar_figure million from ferris in its suit lot requested specific performance of a sales contract for the property on las olas boulevard the florida court awarded specific performance ordering lor to sell the property to lot in exchange for this right of specific performance lot received dollar_figure million therefore the character of the dollar_figure million in income depends upon whether long intended to acquire the las olas boulevard property for investment the irs contends that long intended to have lot construct a condominium building on the land and sell condominium units the irs asserts that the condominium units are not capital assets under sec_1221 which provides that property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business is not a capital_asset long argues that he intended to sell the land to a developer which seems to mean he expected the purchaser to construct the building a threshold question regarding the application of sec_1221 is whether the property long intended to sell is the land the land plus the building or the individual condominium units as discussed the irs contends that long intended to sell the condominium units long contends that he intended to sell the land ready for construction while we agree with long that he intended to sell the land ready for construction we hold that the character of the income is ordinary recall that in lot began negotiations to buy the land from lor in date lor agreed to sell the land to lot with a closing date of date in date lor terminated the riverside agreement lot sued lor for specific performance of the riverside agreement as of date long’s intention was that lot would construct the building and sell the units however by the time lot filed suit against lor long had changed his mind and decided to have lot sell the property before completion of the building it was long’s intent at this time that informs our view of the nature of the claims asserted in the lawsuit see rice v commissioner tcmemo_2009_142 looking to the taxpayer’s intent at the time property was disposed of raymond v commissioner tcmemo_2001_96 at the time he sold his rights under the riverside agreement and to the lawsuit to ferris long intended to sell the land to another developer therefore the applicability of sec_1221 depends on whether long intended to sell the land to customers in the ordinary course of his business income from the sale of a capital_asset is capital in character see sec_1221 sec_1_1221-1 and b income_tax regs under sec_1221 property is not a capital_asset if it is stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business the supreme court has defined primarily in this context to mean principally or of first importance 383_us_569 see also 526_f2d_409 5th cir the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a taxpayer’s business requires a factual analysis 63_tc_149 typically the factors in making this determination include the taxpayer’s purpose in acquiring the property the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of the income from the property to the taxpayer’s total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase the sales revenue the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to sales of property biedenharn realty co f 2d pincite 417_f2d_905 5th cir the frequency and substantiality of sales is especially probative 615_f2d_171 5th cir the purpose of the sec_1221 exclusion is to differentiate between gain derived from the everyday operations of a business and gain derived from assets that have appreciated in value over a substantial period of time 65_tc_197 citing malat u s pincite aff’d 583_f2d_443 9th cir we first examine long’s purpose for attempting to acquire the property on las olas boulevard at the time of the lawsuit long intended that lot would acquire the las olas boulevard property develop a condominium building ie design the building and navigate the zoning-approval process and then sell the land to a purchaser this intention is consistent with the proposition that the las olas boulevard property like the units in the condominium building on birch road which long had bought and sold would be held by long primarily for sale to his customers see 57_tc_618 nor does the fact that nearly half of petitioner’s sales in and were made to one customer preclude his being engaged in a business see also 48_tc_906 finding a limited customer base such as two customers meets the requirements under sec_1221 aff’d 419_f2d_213 9th cir we also consider the taxpayer’s everyday business and the relationship of the income from the property to the taxpayer’s total income long’s full-time activity was developing the land for the condominium building on las olas boulevard although this activity was interrupted by the termination of the riverside agreement which required long to divert his energies to supervising lot’s lawsuit against lor long presumably would have soon gone back to developing the condominium building had he not struck a deal with ferris we also consider the frequency continuity and substantiality of long’s sales we believe that long initially intended to sell all the units in the yet-to-be- constructed condominium building he received deposits for of the units although long changed his plans and decided to sell the land ready for construction of a building--and not the building units--this does not alter our view that long held the land primarily_for_sale_to_customers in the ordinary course of business the sale of a parcel of land ready for construction would result in a large profit from a single-sale transaction the profit would have been from long’s efforts to develop the land not from the mere passage of time we consider the extent to which the taxpayer developed and improved the property long used substantial efforts to develop the property he hired architects he obtained a zoning permit he printed promotional materials he negotiated contracts with residential customers and he obtained deposits we consider the extent to which the taxpayer used advertising promotion or other activities to increase sales through his sales efforts long received deposits on of the units had long sold the land to a single buyer we believe he would have overseen the sale we consider whether a business office was used long used a business office to sell the condominium units however he may not have used a business office to effect a sale of the land we consider the character and degree of supervision or control long exercised over any representative selling the property long would have been primarily responsible for selling the land if he had not sold the rights under the riverside agreement and the lawsuit we also consider the time and effort the taxpayer habitually devoted to sales of property long was a professional in the real-estate industry his full-time business was developing and selling condominium properties on the basis of our consideration of these factors we find that the preponderance of evidence demonstrates that long intended that the land subject_to the riverside agreement would have been property held by long primarily for sale to his customers in the course of his business thus if long had not sold lot’s rights under the riverside agreement and lawsuit against lor he would have earned ordinary_income through lot after the state court had ordered specific performance of the riverside agreement accordingly we hold that the dollar_figure million payment is correctly treated as giving rise to ordinary_income cost_of_goods_sold the notice_of_deficiency determined that cost_of_goods_sold should be dollar_figure rather than the dollar_figure amount reported on long’s return long’s petition challenged this dollar_figure reduction but at trial he provided no evidence to support the disputed cost-of-goods-sold amount consequently we hold that cost_of_goods_sold is dollar_figure accuracy-related_penalty pursuant to sec_6662 sec_6662 and b imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax by definition an understatement of income_tax for an individual is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the irs bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in this case see 116_tc_438 once the irs meets this burden the taxpayer must come forward with persuasive evidence that the irs’s determination is incorrect see rule a higbee v commissioner t c pincite a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability with respect to a portion of an underpayment if the taxpayer can show under sec_6664 that the taxpayer had reasonable_cause for that portion and that the taxpayer acted in good_faith with respect to that portion sec_1 b income_tax regs provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer an isolated computational or transcriptional error generally is not inconsistent with reasonable_cause and good_faith reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith whether the taxpayer acted with reasonable_cause and in good_faith thus depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional there are other defenses to the penalty sec_6662 provides that an understatement is reduced first where there is substantial_authority for the taxpayer’s treatment of any item giving rise to the understatement or second where the relevant facts affecting the treatment of any item giving rise to the understatement are adequately disclosed in the return and the taxpayer had a reasonable basis for the treatment of that item long understated his income_tax_liability by dollar_figure an amount which is greater than of the amount required to be shown on his return dollar_figure which is greater than dollar_figure therefore the irs has met its burden of producing evidence that imposing the penalty is appropriate the evidence does not provide grounds for the reasonable-cause substantial-authority or reasonable-basis defenses long consulted with his tax_return_preparer about the character of the income ie ordinary versus capital from the dollar_figure million payment the two decided to report the income as ordinary but that is not the aspect of the return that the irs challenged with respect to the challenged portions of his return the portions that we hold result in the underpayment the evidence does not show that he provided enough information to his return preparer or that he relied on his return preparer’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir accordingly we hold that long is liable for the sec_6662 penalty for because he substantially understated his income_tax we have considered all other arguments made by the parties and to the extent that we have not discussed them we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
